Title: To James Madison from Horace C. Story, 8 April 1822
From: Story, Horace C.
To: Madison, James


                
                    Washington City April 8th 1822.
                
                Lieut. Story of the U.S. Corps of Engineers presents his most respectful compliments to the Hon. Mr. Madison, & transmits from this place the accompanying pamphlet intrusted to his charge by the Salem East India Marine Society. He regrets that no more appropriate mode of forwarding it to its place of destination is within his power.
            